                                           Case 3:20-cv-02867-JD Document 13 Filed 01/06/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGORY A. GADLIN,                                 Case No. 20-cv-02867-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        DISMISS AND DENYING
                                   9
                                                                                            CERTIFICATE OF APPEALABILITY
                                  10     RALPH DIAZ, et al.,
                                                                                            Re: Dkt. No. 11
                                                        Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Gregory Gadlin, a pro se state prisoner, filed a habeas petition under 28 U.S.C. § 2254.

                                  14   Respondents filed a motion to dismiss asserting that abstention is appropriate pursuant to Younger

                                  15   v. Harris, 401 U.S. 37 (1971), because petitioner is currently pursuing an appeal in the California

                                  16   Court of Appeal. Despite being provided extra time to file a response, petitioner has not filed an

                                  17   opposition or otherwise communicated with the Court since the filing of this case.

                                  18                                            BACKGROUND

                                  19           Petitioner was found guilty of first-degree murder with personal use of a firearm. People

                                  20   v. Gadlin, No. A149764, 2018 WL 5816613, at *1 (Cal. Ct. App. Nov. 7, 2018). Petitioner was

                                  21   sentenced to state prison for an indeterminate term of 117 years to life. Petition (Docket No. 5) at

                                  22   1. On November 7, 2018, the California Court of Appeal ordered the judgment be modified to

                                  23   strike a $250 probation fee, but otherwise affirmed the conviction. Gadlin, 2018 WL 5816613, at

                                  24   *1. On February 13, 2019, the California Supreme Court denied review. Motion to Dismiss

                                  25   (“MTD”), Ex. 4. The claims in this federal petition were exhausted in this first appeal. Petition at

                                  26   3-19.

                                  27           On February 22, 2019, petitioner filed a habeas petition with the California Court of

                                  28   Appeal seeking a remand for resentencing for the trial court to exercise its discretion to dismiss the
                                           Case 3:20-cv-02867-JD Document 13 Filed 01/06/21 Page 2 of 4




                                   1   five-year enhancements for having three prior serious felony convictions under the newly

                                   2   amended California Penal Code section 667(a) and the firearm enhancement under the newly

                                   3   amended California Penal Code section 12022.53(h). MTD, Ex. 6. The California Court of

                                   4   Appeal issued an order to show cause returnable to the Alameda County Superior Court why

                                   5   petitioner is not entitled to resentencing under the newly amended California Penal Code section

                                   6   12022.53(h). Id., Ex. 7. On May 10, 2019, the California Court of Appeal modified its order to

                                   7   show cause to also consider resentencing under the newly amended California Penal Code section

                                   8   667(a). Id., Ex. 8.

                                   9          On September 5, 2019, the Alameda County Superior Court granted the petition. Id., Ex.

                                  10   9. The superior court held a resentencing hearing on January 29, 2020, where it declined to strike

                                  11   the enhancements for the prior serious felony convictions or the firearm enhancement. Id., Ex. 10.

                                  12   The court did strike two one-year prison prior term enhancements, resulting in a 115 year to life
Northern District of California
 United States District Court




                                  13   sentence. Id.

                                  14          On March 3, 2020, petitioner appealed the resentencing to the California Court of Appeal.

                                  15   Id., Ex. 11. Petitioner filed this instant federal habeas petition on April 27, 2020. Docket No. 1.

                                  16   Petitioner is represented by counsel in his state court appeal and the current deadline for his

                                  17   opening brief is January 14, 2021. People v. Gadlin, Case No. A159833.

                                  18                                             ABSTENTION

                                  19          Under principles of comity and federalism, a federal court should not interfere with

                                  20   ongoing state criminal proceedings by granting injunctive or declaratory relief absent

                                  21   extraordinary circumstances. See Younger, 401 U.S. at 43-54. The rationale of Younger applies

                                  22   throughout appellate proceedings, requiring that state appellate review of a state court judgment be

                                  23   exhausted before federal court intervention is permitted. See Dubinka v. Judges of the Superior

                                  24   Court, 23 F.3d 218, 223 (9th Cir. 1994) (even if criminal trials were completed at time of

                                  25   abstention decision, state court proceedings still considered pending). These concerns are

                                  26   especially important in the habeas context where a state prisoner’s conviction may be reversed on

                                  27   appeal, thereby rendering the federal issue moot. See Sherwood v. Tomkins, 716 F.2d 632, 634

                                  28   (9th Cir. 1983). Absent extraordinary circumstances, abstention under the Younger principle is
                                                                                         2
                                            Case 3:20-cv-02867-JD Document 13 Filed 01/06/21 Page 3 of 4




                                   1   required when: (1) state judicial proceedings are ongoing; (2) the state proceedings implicate

                                   2   important state interests; (3) the federal plaintiff is not barred from litigating federal constitutional

                                   3   issues in the state proceeding; and (4) the federal court action would enjoin the proceeding or have

                                   4   the practical effect of doing so. San Jose Silicon Valley Chamber of Commerce Political Action

                                   5   Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).

                                   6           Here, all of the Younger criteria are satisfied. First, the direct appeal in petitioner’s

                                   7   criminal case is pending in the California Court of Appeal. Thus, state judicial proceedings are

                                   8   ongoing. Second, state criminal proceedings involve important state interests. See Kelly v.

                                   9   Robinson, 479 U.S. 36, 49 (1986) (citing Younger, 401 U.S. at 44-45) (“This Court has recognized

                                  10   that the States’ interest in administering their criminal justice systems free from federal

                                  11   interference is one of the most powerful of the considerations that should influence a court

                                  12   considering equitable types of relief.”). Third, petitioner is not barred from litigating his federal
Northern District of California
 United States District Court




                                  13   constitutional issues in state court. Fourth, the underlying federal petition threatens to interfere

                                  14   with the state criminal proceedings in a manner that Younger disapproves by inserting federal

                                  15   court oversight into an ongoing state criminal proceeding. Accordingly, abstention is appropriate

                                  16   here.

                                  17           The exhaustion-of-state-remedies rule requires that prisoners in state custody who wish to

                                  18   challenge collaterally in federal habeas proceedings either the fact or length of their confinement

                                  19   must first exhaust state judicial remedies, either on direct appeal or through collateral proceedings,

                                  20   by presenting the highest state court available with a fair opportunity to rule on the merits of each

                                  21   and every claim. See 28 U.S.C. § 2254(b)-(c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982). Even

                                  22   when the petitioner has exhausted his state remedies for the claims contained in the federal

                                  23   petition for writ of habeas corpus, Younger abstention is appropriate if there still is an appeal

                                  24   pending in state court. See Sherwood, 716 F.2d at 634. “When, as in the present case, an appeal

                                  25   of a state criminal conviction is pending, a would-be habeas corpus petitioner must await the

                                  26   outcome of his appeal before his state remedies are exhausted, even where the issue to be

                                  27   challenged in the writ of habeas corpus has been finally settled in the state courts.” Id. Although

                                  28   the claims contained in petitioner’ federal habeas petition may have been presented in his first
                                                                                           3
                                            Case 3:20-cv-02867-JD Document 13 Filed 01/06/21 Page 4 of 4




                                   1   state court appeal, the existence of his now-pending second state court appeal (following the

                                   2   resentencing proceedings) supports Younger abstention in this action. See Henderson v. Johnson,

                                   3   710 F.3d 872, 874 (9th Cir. 2013) (“[A] district court may not adjudicate a federal habeas petition

                                   4   while a petitioner’s direct state appeal is pending.”)

                                   5            Due to the direct appeal pending in the California Court of Appeal, this action will be

                                   6   dismissed under the Younger abstention doctrine. The dismissal will be without prejudice to

                                   7   petitioner filing a new petition for writ of habeas corpus after his direct appeal is finished.

                                   8   Because there is a one-year statute of limitations for the filing of a federal petition for writ of

                                   9   habeas corpus, see 28 U.S.C. § 2244(d), petitioner is cautioned to act swiftly to return to federal

                                  10   court with his new petition for writ of habeas corpus when the direct appeal concludes.

                                  11                                              CONCLUSION

                                  12          1. Respondent’s motion to dismiss (Docket No. 11) is GRANTED and this case is
Northern District of California
 United States District Court




                                  13   DISMISSED without prejudice. Petitioner may file a new petition when the direct appeal

                                  14   concludes.

                                  15          2. A certificate of appealability (“COA”) will not issue because this is not a case in which

                                  16   “jurists of reason would find it debatable whether the petition states a valid claim of the denial of a

                                  17   constitutional right and that jurists of reason would find it debatable whether the district court was

                                  18   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court

                                  19   declines to issue a COA regarding the procedural holding or the underlying claims of the petition.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 6, 2021

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           4
